On a former day of this term the appeal was dismissed for want of a legal and sufficient recognizance. Since that dismissal the appellant has filed with us a sufficient recognizance which he is authorized to do under the Act of the Legislature, and based upon this he moves a reinstatement of the case and a hearing upon the merits. The case under the showing made will be reinstated and the questions suggested for revision will be reviewed.
The complaint charges a violation of article 359, Penal Code, as amended by the Act of 1907, p. 246. It alleges that he kept a disorderly house where "spirituous, vinous and malt liquors were sold and kept for sale without a license first having been obtained *Page 86 
under the laws of the State of Texas to retail such liquors," and it further charges that he "sold and kept for sale and was concerned in selling spirituous, vinous and malt liquors without having first obtained a license" to retail such liquors and that he did not have such license. The information charges only a violation of the local option law in stereotyped form without any reference to the law in respect to disorderly houses. The complaint does not even indirectly refer to the local option law and the information does not refer in any manner to the disorderly house law. As the record presents it we have a complaint followed by an information which does not charge the offense set out in the complaint. It is settled both by statute and decision that there must be a complaint as a predicate for an information and an information predicated upon that complaint, and that the information must follow and conform to the charge set forth in the complaint. It has always been held that unless this has been done the information is vicious. To sustain this, we think it hardly necessary to cite authorities. However, we will refer for collation of authorities to White's Annotated Code Crim. Proc., section 396, where a great number of cases are cited. We are not aware of any case in which it has been held otherwise in this State. Where the information charges a violation of the local option law it must be preceded, therefore, by a complaint charging that offense. There is no charge in the complaint that the local option law was violated and no intimation even of its existence. The information does not charge a violation of the disorderly house Act, nor is it even remotely or indirectly referred to in the information. It is true that one phase of the disorderly house Act does prohibit the sale of intoxicating liquors without first having procured a license, and if such sales should occur in a disorderly house in local option territory a prosecution might be entertained by the courts for that offense, yet the complaint must so charge. The local option law does not apply to nor prohibit sales of other things and matters than intoxicating liquors that may occur in disorderly houses. Other sales or the sale of other things might readily occur in a house of prostitution without infringing the local option law. There is a difference between the sale of intoxicating liquors and the sale of another thing or other things that are not intoxicating and it is not difficult, we think, to ascertain this fact; nor ought it to be difficult to ascertain or realize the difference between local option laws and disorderly house Acts. We think there would be quite a difference, or might be quite a difference, and a line of demarkation might readily be drawn as to where local option ends and prostitution begins. These two matters are not thought to be even brought within the rule of ejusdem generis by the stretch of any rule of construction or interpretation. Local option laws only prohibit sales of intoxicants. There has not as yet been or sought to be enacted any law authorizing a referendum to prohibit sales of prostitution — at least none has been *Page 87 
called to the attention of this court; but even if there was such an Act, still the complaint and information must charge the same offense whatever that offense may be.
Again, the information does not charge an offense as viewed from another allegation. It charges appellant with selling to himself in the following language: "Reagan Hardin did then and there unlawfully sell to Reagan Hardin intoxicating liquors," etc. This would not charge a violation of the law. A sale must be to some other person than the seller.
The motion for rehearing is granted, the affirmance is set aside and the judgment is reversed and the cause remanded.
Reversed and remanded.
                          ON REHEARING.                         April 19, 1911.